1933 Act File No.: 333- 1940 Act File No.: 811-21429 CIK: 1540510 Securities and Exchange Commission Washington, D.C. 20549 Registration statement on Form S-6 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A. Exact name of trust: Smart Trust, High 20 Dividend Strategy Trust, Series 1 B. Name of depositor: Hennion & Walsh, Inc . C. Complete address of depositor’s principal executive offices: Hennion & Walsh, Inc. 2001 Route 46, Waterview Plaza Parsippany, New Jersey 07054 D. Name and complete address of agent for service: With a copy to: Kevin D. Mahn Scott R. Anderson Hennion & Walsh, Inc. Chapman and Cutler LLP 2001 Route 46, Waterview Plaza 111 West Monroe Street Parsippany, New Jersey 07054 Chicago, Illinois 60603-4080 E. Title of securities being registered: Units of undivided beneficial interest in the trust. F. Approximate date of proposed public offering: As Soon As Practicable After The Effective Date Of The Registration Statement The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this prospectus is not complete and may be changed. No one may sell Units of the Trust until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell Units and is not soliciting an offer to buy Units in any state where the offer or sale is not permitted. Preliminary Prospectus Dated February 15, 2012 Subject to Completion HIGH 20 DIVIDEND STRATEGY TRUST, SERIES 1 The Trust is a unit investment trust designated Smart Trust, High 20 Dividend Strategy Trust, Series 1. The Sponsor is Hennion & Walsh, Inc. The Trust consists of a fixed, diversified portfolio of publicly traded common stock of companies. The minimum purchase is generally 100 Units for individual purchasers and for purchases by certain custodial accounts or Individual Retirement Accounts, self-employed retirement plans, pension funds and other tax-deferred retirement plans (may vary by selling firm). This Prospectus consists of two parts. Part A contains the Summary of Essential Information including descriptive material relating to the Trust and the Statement of Financial Condition of the Trust. Part B contains general information about the Trust. Part A may not be distributed unless accompanied by Part B. Please read and retain both parts of this Prospectus for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. PROSPECTUS DATED MARCH , 2012 TABLE OF CONTENTS Page PART A Investment Summary A-3 Fee Table A-7 Summary of Essential Information A-9 Statement of Financial Condition A-10 Portfolio of Investments A-11 Report of Independent Registered Public Accounting Firm A-13 PART B The Trust B-1 Risk Considerations B-3 Public Offering B-8 Rights of Unitholders B-14 Liquidity B-16 Trust Administration B-20 Trust Expenses and Charges B-25 Reinvestment Plan B-27 Tax Status B-27 Other Matters B-30 No person is authorized to give any information or to make any representations with respect to this Trust not contained in Parts A and B of this Prospectus. The Trust is registered as a unit investment trust under the Investment Company Act of 1940. Such registration does not imply that the Trust or any of its Units have been guaranteed, sponsored, recommended or approved by the United States or any state or any agency or officer thereof. This Prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, securities in any state to any person to whom it is not lawful to make such offer in such state. A-2 INVESTMENT SUMMARY INVESTMENT OBJECTIVE. The Trust seeks to maximize total return potential through capital appreciation and current dividend income. There is no guarantee that the investment objective of the Trust will be achieved. STRATEGY OF PORTFOLIO SELECTION. The Trust intends to pursue its objective through investments in the publicly traded common stock of 20 companies, 5 from each of the following four Standard & Poor’s (“S&P”) indices:  S&P 500® Index  S&P MidCap 400® Index  S&P SmallCap 600® Index  S&P ADR Index The indices are described in greater detail under INVESTMENT SUMMARY—DESCRIPTION OF INDICES below. In selecting the stocks of individual companies, the Sponsor considered the following criteria relative to each stock’s associated index as of the end of the calendar quarter preceding the inception of the Trust:  Current dividend yield; and  1 year, 3 year and 5 year total return performance history. From each of the indices listed above, the Sponsor selected the 5 stocks with the highest current dividend yield (calculated using the most recent gross dividend rate annualized by the current market price), provided that each such stock has outperformed the total return of its associated index over the trailing 1, 3 and 5 year periods. If there were insufficient stocks meeting the selection criteria, the Sponsor selected the stocks with the highest relative total return performance over 1, 3 and 5 year periods.
